UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52161 JAMMIN JAVA CORP. (FORMERLY MARLEY COFFEE INC.) (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 375 South Fairfax Avenue Suite 321, Los Angeles, California 90036 (Address of principal executive offices) 323-316-3456 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer“ (Do not check if a smaller reporting company) Smaller reporting companyX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes[]No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:32,570,198 common shares issued and outstanding as of September 15, 2009. Transitional Small Business Disclosure Format (Check one):Yes[]No[X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes[X]No[]. JAMMIN JAVA CORP. (FORMERLY MARLEY COFFEE INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS July 31, January 31, (Unaudited) ASSETS Current assets Cash $ $ Prepaid expenses - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accounts payable to related party Shareholder advances - Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY: Common stock, $.001 par value, 1,704,287,175 shares authorized, 32,570,198 shares issued and outstanding as of July 31 and January 31, 2009, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. JAMMIN JAVA CORP. (FORMERLY MARLEY COFFEE INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Three and Six Months Ended July 31, 2009 and 2008 and period from September 27, 2004 (Inception) through July 31, 2009 (Unaudited) Three Months Three Months Six Months Six Months Inception Ended Ended Ended Ended through July 31, 2009 July 31, 2008 July 31, 2009 July 31, 2008 July 31, 2009 Expenses: General and administrative $ Farming cost Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements. JAMMIN JAVA CORP.
